Citation Nr: 1735282	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from November 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before a travel board.  In a March 2015 statement from his representative, the Veteran canceled his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

The issues of increased ratings for PTSD with major depressive disorder and bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally and etiologically linked to his active service noise exposure.  


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service, and the criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his tinnitus is the result of acoustic trauma sustained in service.  The Board agrees based on the following.

Dr. L.F. from Arcadia Hearing Center in a February 2015 medical statement, diagnosed the Veteran with a current disability.  Thus, he has satisfied the first prong of service connection. 

The Veteran's military occupational specialty of an ammunition handler is consistent with the types, places and circumstances of service which would have a high likelihood of exposure to loud noise during service.  As such, the Board also concedes an in-service incurrence of an injury or event.  At issue is a nexus between the Veteran's tinnitus and his active service.

There are conflicting opinions of record as to whether the Veteran's tinnitus is medically linked to his active service.  In August 2009, the Veteran underwent a VA examination for his hearing loss and tinnitus.  The August 2009 VA examiner opined that it is less likely than not that the Veteran's tinnitus is due to or the result of military noise exposure.  The examiner reasoned that the Veteran was not able to provide specifics as to onset, duration and frequency of his tinnitus and was vague.  The examiner indicated that the Veteran stated that he heard the tinnitus for a few minutes each episode but was unsure of any other specific details.  The examiner also reasoned that the Veteran had denied tinnitus in an August 2009 evaluation from Bay Pines VA Medical Center (VAMC).  

The Board finds that the August 2009 VA examiner's rationale is flawed.  In rendering a negative opinion, the VA examiner relied on the Veteran's denial and vague description of tinnitus.  The Board again notes that tinnitus is self-diagnosable and that the Veteran is competent to attest to when his ears do or do not ring.  There is no indication that at the time of any denial of tinnitus, the Veteran was not simply denying that his ears were currently ringing.  Furthermore, the VA examiner indicated that the Veteran's tinnitus is recurrent and intermittent.  Acknowledging that the Veteran's tinnitus is intermittent, it does not follow that his denial of tinnitus at a specific time is an indication that he does not ever have ringing in his.  

Additionally, the VA examiner indicated that the Veteran was vague in describing the duration and frequency of his tinnitus, but the report reflects the Veteran's statements that the episodes last for a few minutes each episode.  Thus, it appears that the Veteran did describe duration but that these lay statements were not properly assessed.  In light of the flawed rationale, the Board affords limited probative value to this opinion.  

In May 2011, the Veteran underwent another VA audiological examination.  The examination report indicates that there was no claim for tinnitus and no complaint of tinnitus.  The Board notes that at the time of this examination, the Veteran did have an open claim for tinnitus as reflected by the record.  As information was inadequately reported, the Board does not assign probative value to the indications that there was no complaint of tinnitus.    

There are also private opinions of record indicating that the Veteran's tinnitus is likely related to his service.  In a February 2011 letter, a private examiner, Dr. L.F. from Arcadia Hearing Center, indicated that a complete audiometric exam was performed on the Veteran.  The letter addresses hearing loss and tinnitus.  However, as the Veteran is already service connected for hearing loss, the Board will only address the Veteran's tinnitus.  The letter reflects the Veteran's statements that he experiences tinnitus in both ears.  Dr. L.F. indicated that the Veteran's DD-214 certificate indicates that he was infantry with daily exposure to machine gunnery and was also around grenades exploding in close proximity.  Dr. L.F. opined that this type of extreme noise exposure (sounds exceeding 80 decibels) over long extended time periods is known to cause permanent damage to the cochlea, resulting in a sensori-neural hearing loss and tinnitus.  Dr. L.F. indicated that it was therefore more than likely that the Veteran's tinnitus was due to his exposure to extreme sound pressure levels during his duties in the military.  

In a February 2012 letter, Dr. L.F. reiterated that a complete audiometric evaluation was performed on the Veteran, his reports of tinnitus in both ears, and that his job in service exposed him to mortar blasts on a daily basis.  The examiner restated that the nature of the Veteran's extreme noise exposure over an extended period of time is known to cause permanent damage to the cochlea resulting in sensori-neural hearing loss and tinnitus. 

In a February 2015 letter, Dr. L.F. indicated that the Veteran's tinnitus is at least 51 percent probability due to experiences/trauma the Veteran experienced in service.  Dr. L.F. indicated that the record does not contain another more likely etiology for the Veteran's advanced age tinnitus.  Dr. L.F. explained that the Veteran was exposed during his job duties in service to mortar blasts.  Dr. L.F. indicated that these blasts exceed 85 dB and can be as high as 185 dB, which over extended periods of time are known to cause permanent damage to the cochlea of the ear, which results in permanent hearing loss and tinnitus.  

The Board finds Dr. L.F.'s opinions probative.  The examiner physically examined the Veteran, which is supported by the audiological results that were also provided.  There is no indication that the examiner did not apply accepted medical standards in evaluating the Veteran.  Additionally, the examiner explained that the type of noise exposure the Veteran experienced in service does lead to permanent damage to the cochlea.  The examiner also considered the Veteran's lay statements.  While the examiner did not provide medical literature, the Board finds this opinion more probative than the other medical opinions of record.  

The Board has carefully reviewed and considered the conflicting opinions.  The Board acknowledges the negative nexus opinion of the August 2009 VA examiner.  However, given the more probative positive medical opinions from Dr. L.F. and the Veteran's credible lay statements, the Board finds that the evidence is evenly balanced regarding the nexus of the Veteran's tinnitus.  Weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  

Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that his PTSD with major depressive disorder is more disabling than reflected by his current rating.  In a September 2014 brief, the Veteran's representative contends that the Veteran's psychiatric symptoms have worsened since his July 2011 VA examination.  The representative indicated that the Veteran has constant intrusions of major depression, which add to his PTSD and increases the severity of effects from the mood disorder.  The representative stated that although the examinations do not reflect a higher evaluation, these exams are old and may not accurately identify the Veteran's current symptoms.  

The record reflects that the Veteran last underwent a VA examination for his service-connected PTSD with major depressive disorder in July 2011.  Additionally, the treatment records on file, which are from Bay Pines VAMC and Battle Creek VAMC, are from no later than 2010.  As the Veteran has indicated that his symptoms have worsened and the medical evidence of record does not refer to the Veteran's current symptomatology, the Board finds that a new VA examination is appropriate to assess the current severity and manifestations of the Veteran's PTSD with major depressive disorder.  

As to the Veteran's claim for an increased rating for bilateral hearing loss, the Board also finds that further development is necessary.  Audiometric evaluations from February 2011 and February 2012 from Arcadia Hearing Center reflect puretone thresholds, in decibels, for Hertz in the ranges of 1000, 2000, 3000, and 4000 as required for VA rating purposes.  Speech discrimination scores were provided as well.  However, the reports are not clear as to whether the Maryland CNC test was applied.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  As these reports are relevant, the Board needs clarification regarding the speech discrimination test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (the Board may have a duty to seek clarification of unclear or insufficient medical opinions).  Therefore, on remand, the RO should contact the provider who conducted the February 2011 and February 2012 tests and clarify whether the Maryland CNC Word Test was used.

Additionally, the Veteran last underwent a VA examination for his bilateral hearing loss in May 2011.  In the September 2014 brief and November 2016 IHP, the Veteran's representative indicated that his hearing has gotten worse since the May 2011 VA examination.  The representative indicated that the Veteran has increasing difficulty distinguishing between male and female voices and finds himself having to turn the television up more frequently.  As the Veteran indicates that his symptoms have worsened since his last exam, which was six years ago, the Board finds that a new VA examination is also appropriate to assess the current severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran identify any additional treatment records regarding his PTSD with major depressive disorder and his bilateral hearing loss.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim for increased ratings.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2.  Contact the examiner from Arcadia Hearing Center who conducted the February 2011 and February 2012 audiological evaluations and ask whether the Maryland CNC Word Test was used to evaluate speech discrimination.

3.  After obtaining any additional records, schedule the Veteran for a new VA examination to ascertain the current severity and manifestations of his service-connected PTSD with major depressive disorder.  

4.  Also, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  

The examiners must provide all information required for rating purposes.

For each examination requested, the claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

Additionally, the examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

5.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


